    Case: 1:16-cv-00226-CAB Doc #: 110 Filed: 04/24/20 1 of 2. PageID #: 4779




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

WHITEAMIRE CLINIC, P.A. INC.,                )       CASE NO.1:16CV00226
                                             )
                      Plaintiff,             )       JUDGE CHRISTOPHER A. BOYKO
                                             )
               Vs.                           )
                                             )
CARTRIDGE WORLD NORTH                        )       OPINION AND ORDER
AMERICA, LLC., ET AL.,                       )
                                             )
                      Defendant.             )

CHRISTOPHER A. BOYKO, J:

       This matter is before the Court on Plaintiff’s Motion to Approve Proposed Notice of

Certified Class (ECF # 106) (incorrectly docketed as Motion for Class Certification). On July

30, 2019, the Court granted Plaintiff’s Motion for Class Certification (ECF # 104). On

September 27, 2019, Plaintiff filed the above motion to approve notice. On October 11, 2019,

the Court ordered Plaintiff to identify a Claims Administrator and to include in the Notice to the

Class that any opts out be submitted to the Claims Administrator. Plaintiff has subsequently

identified Class-Settlement as the Claims Administrator, as they have experience in similar class

claims. The Court agrees and appoints Class-Settlement as Claims Administrator and approves

the Notice.

       However, before Notice is sent, Counsel for Plaintiff shall file with the Court, no later

than April 30. 2020, a description of how he will send the approved Notice to the Class for the

Court’s approval. Therefore, the Court grants the Motion to Approve the Proposed Notice
    Case: 1:16-cv-00226-CAB Doc #: 110 Filed: 04/24/20 2 of 2. PageID #: 4780



subject to Plaintiff filing a description of his intended method of delivery of the Notice for Court

approval.

       IT IS SO ORDERED.




Dated: April 24, 2020                 /s/Christopher A. Boyko
                                      CHRISTOPHER A. BOYKO
                                      Senior United States District Judge
